        Case 1:19-cv-01796-PEC Document 260 Filed 03/17/21 Page 1 of 2




               APPLICATION FOR ACCESS TO INFORMATION UNDER
              PROTECTIVE ORDER BY OUTSIDE OR INSIDE COUNSEL


                United States Court of Federal Claims
                                         )
AMAZON WEB SERVICES, INC.,               ) No. 19-1796
                                         )
                      Plaintiff,         ) Judge Patricia E. Campbell-Smith
                                         )
              v.                         )
                                         )
THE UNITED STATES,                       )
                                         )
                      Defendant.         )

                     APPLICATION FOR ACCESS TO INFORMATION
                   UNDER PROTECTIVE ORDER BY OUTSIDE COUNSEL

   1. I, Alexandria M. Tindall Webb, hereby apply for access to protected information
 covered by the Protective Order issued in connection with this proceeding.
  2. I am an attorney with the law firm of Rogers, Joseph, O'Donnell PC, which has been
     retained to represent Microsoft Corporation, a party to this proceeding.
  3. I am amember of the bar of the United States Court of Federal Claims (the court).
   4. My professional relationship with the party I represent in this proceeding and its personnel
 is strictly one of legal counsel. I am not in competitive decision making as discussed in U.S. Steel
 Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984), for or on behalf of the party I represent,
 any entity that is an interested party to this proceeding, or any other firm that might gain a
 competitive advantage from access to the information disclosed under the Protective Order. I do
 not provide advice or participate in any decisions of such parties in matters involving similar or
 corresponding information about a competitor. This means that I do not, for example, provide
 advice concerning, or participate in decisions about, marketing or advertising strategies, product
 research and development, product design or competitive structuring and composition of bids,
 offers, or proposals with respect to which the use of protected information could provide a
 competitive advantage.
   5. I identify here (by writing “none” or listing names and relevant circumstances) those
 attorneys in my firm who, to the best of my knowledge, cannot make the representations set
 forth in the preceding paragraph: NONE.
   6. I identify here (by writing “none” or listing names, position, and responsibilities) any
 member of my immediate family who is an officer or holds a management position with an
 interested party in the proceeding or with any other firm that might gain a competitive advantage
         Case 1:19-cv-01796-PEC Document 260 Filed 03/17/21 Page 2 of 2




 from access to the information disclosed under the Protective Order. NONE.
 ____________________________________________________________________________
   7. I identify here (by writing “none” or identifying the name of the forum, case number, date,
 and circumstances) instances in which I have been denied admission to a protective order, had
 admission revoked, or have been found to have violated a protective order issued by any
 administrative or judicial tribunal: NONE.
 ____________________________________________________________________________
   8. I have read the Protective Order issued by the court in this proceeding. I will comply in all
      respects with that order and will abide by its terms and conditions in handling any protected
      information produced in connection with the proceeding.

   9. I acknowledge that a violation of the terms of the Protective Order may result in
      the imposition of sanctions as may be deemed appropriate by the court and in
      possible criminal liability.




                                                  ***

    By my signature, I certify that, to the best of my knowledge, the representations set forth above
(including attached statements) are true and correct.

__________________________                            March 15, 2021________
Signature                                             Date Executed
Alexandria M. Tindall Webb, Of Counsel
Typed Name and Title
202-777-8958 (ph)_______
Telephone Number
atindallwebb@rjo.com_______
E-mail Address

__________________________                            _March 15, 2021_________
Signature of Attorney of Record                       Date Executed
Robert S. Metzger, Shareholder
Typed Name and Title
(202) 777-8951
Telephone Number
rmetzger@rjo.com________________
E-mail Address
